Citation Nr: 1016787	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to December 
1977 and from August 1979 to February 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2005 and April 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

In November 2005, the Veteran testified at a hearing before 
RO personnel.  In May 2008, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
The transcripts of the hearings are associated with the 
claims file and have been reviewed.

This appeal was remanded by the Board in September 2008 for 
additional development.  

The Board also received additional medical evidence from the 
Veteran in January 2010 consisting of correspondence written 
by the Veteran as well as medical opinions from the Veteran's 
private physicians.  The new evidence was accompanied by a 
waiver of the Veteran's right to initial consideration of the 
new evidence by the agency of original jurisdiction.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The record contains an approximate balance of positive and 
negative evidence that the Veteran's diagnosed 
spondylolisthesis at L5-S1 is related to her active service.  


CONCLUSION OF LAW

Spondylolisthesis at L5/S1 was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran asserts that she injured her back in service and 
that the injury caused a current low back disability.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran has a current diagnosis of a back 
disability.  Specifically, at a January 2007 VA orthopedic 
consultation, the Veteran was diagnosed with L5/S1 
spondylolisthesis.  Also, a November 2008 VA examination 
confirmed the diagnosis of lumbago with L5/S1 
spondylolisthesis.  

Additionally, there was evidence of low back pain in service.  
In the service treatment records in November and December 
1979, the Veteran had complaints of low back pain, without a 
history of injury.  The Board also notes that the Veteran was 
3 months pregnant in December 1979 and was discharged in 
February 1980.  The Veteran did not report back pain when she 
separated from service.  The separation examination in 
February 1980 also did not show a back disability.  

The Board has reviewed all the medical evidence of record.  
In a November 2008 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, including the service 
treatment records and post-service medical records.  The 
examiner noted that the Veteran had a long standing history 
of low back pain.  The Veteran reported that her back pain 
began in service and that she did not have pain prior to 
service.  The Veteran also noted that she had to carry and 
lift heavy boxes in service and that in 1979 she began to 
experience low back pain.  The Veteran explained that she did 
not have a traumatic incident but that the pain progressively 
began in service.  The examiner noted that the Veteran was 3 
months pregnant at the time and that the December 1979 
treatment record was the only incident noted in service.  An 
orthopedic evaluation was referred but was not accomplished 
in service.  The November 2008 VA examiner noted that the 
Veteran did not receive any other treatment in service and 
was discharged in 1980.  

The Veteran reported that her back pain was progressive and 
that she began to see a chiropractor shortly after service.  
After service, the Veteran was employed as a secretary until 
2003, when her psychiatric symptoms prevented her from 
working.  The November 2008 VA examiner conducted a physical 
examination of the Veteran, reviewed the x-rays and diagnosed 
the Veteran with lumbago with L5/S1 spondylolisthesis.  The 
examiner opined that the Veteran's disability was less likely 
as not related to her activities and/or any injury in 
service.  The examiner thought that most likely, the Veteran 
had a pre-existing condition and that her current disability 
was most likely present prior to service and she began to 
have symptoms related to the pre-existing condition in 
service.  He believed that it was more coincidental than 
causal.  The examiner reasoned that there was no specific 
injury in service and no traumatic event that could have 
potentially caused a traumatic spondylolisthesis.  The 
examiner noted that it could be due to a congenital pars 
defect or underlying degenerative disc disease that was more 
likely independent of her activities in service, especially 
given that there was no traumatic injury.  The examiner also 
noted that the injury in 1979 was an acute injury, that there 
was more insidious onset (of low back pain) over time, and 
that he believed the Veteran would have begun to experience 
the back pain even had she not been in service.  The examiner 
concluded that lumbago with L5/S1 spondylolisthesis with 
degenerative disc disease at L5/S1 was less likely than not 
related to any disease or injury that incurred in service.  

In a private medical record dated in February 2009, a D.O. 
(Doctor of Osteopathic Medicine) noted that the Veteran was 
present for an ongoing follow up for her low back.  The D.O. 
reviewed magnetic resonance imaging and found that the 
Veteran had a transitional segment at L5/S1 as well as 
spondylolisthesis at L4-5 that was slightly more advanced 
than in 2007.  The D.O. recommended epidural steroid 
injections.  The physician reviewed the service medical 
records from December 1979.  The D.O. opined that it was 
definitively his medical opinion that it was at least as 
likely as not that the Veteran's current diagnosis was 
related to the back condition she sought treatment for in 
service.  

Another letter from the Veteran's primary care provider noted 
that the Veteran had a back injury in service and had since 
suffered from back pain.  The physician noted that he 
reviewed the December 1979 service treatment record.  The 
physician noted that the Veteran had been to physical 
therapy, numerous chiropractors and an orthopedic surgeon.  

A letter from a psychiatrist in March 2009 noted that the 
Veteran's psychiatric and medical illnesses have 
significantly impaired the Veteran's ability to do any kind 
of work, and continue to so impair.  The psychiatrist noted 
that she expected this impairment indefinitely.  

The Board has also considered the lay statements submitted by 
the Veteran.  The lay statements were not from people who 
were in service with the Veteran.  The statements, with the 
exception of the Veteran's sister, are from people who did 
not meet the Veteran until several years after service.  
Therefore, the only probative letter is from the Veteran's 
sister which indicated that the Veteran had back pain since 
1980 when she was discharged from service.  

At the May 2008 hearing, the Veteran testified that she began 
to see a chiropractor after she was discharged from service 
in 1980.  A letter dated in March 2007 from a chiropractor 
indicated that he had not seen the Veteran since 1980 and her 
records have been destroyed after ten years.  

The Social Security Administration records and the various VA 
and private treatment records show treatment for back pain.  
The private medical records date back to 1997.  

Based on the foregoing, the Board finds that the evidence of 
record does not preponderate against the Veteran's claim for 
service connection for a back disability.  Significantly, the 
Veteran is competent to describe the circumstances 
surrounding her in-service symptoms of back pain as pain 
requires only personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For 
this same reason, the Veteran's sister is competent to 
testify as to her observations of the Veteran's observable 
manifestations of pain after service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay 
evidence-as, for example, the Veteran's contentions in the 
present case-does not lack credibility simply because it is 
unaccompanied by contemporaneous medical evidence).

The Board acknowledges the conclusion of the November 2008 VA 
examiner that the Veteran's back disability was unlikely to 
be associated with her back pain in service.  However, the 
Board finds that such conclusion is not supported by the 
evidence of record.  As previously discussed in this 
decision, the Veteran has asserted that her only occupational 
physical exertion was during service.  She worked as a 
secretary after service and was not exposed to lifting heavy 
objects.  Further, the Veteran described back pain shortly 
after service and seeking treatment from a chiropractor.  
These contentions were confirmed by the May 2007 letter from 
the chiropractor that notes that the Veteran received 
treatment in 1980.  The Veteran's sister also observed the 
Veteran in pain shortly after her separation from active duty 
and continuing back pain since service.  This evidence is 
consistent with the Veteran's own contentions.  Such 
assertions are competent and, as such, must be considered by 
the Board.  Layno, 6 Vet. App. at 470; Buchanan, 451 F.3d at 
1337.  Indeed, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consequently, the Board finds that the November 2008 VA 
examiner's opinion that the Veteran's back disability is not 
associated with her inservice symptoms is not dispositive.  
The examiner noted that the Veteran's disability could be due 
to a congenital defect and that it was likely there was a 
pre-existing condition.  The Board also points out that the 
examiner noted that the back pain began in service.  There 
was also no indication of a disability or back pain when the 
Veteran entered service.  As such, the VA examiner's opinion 
seemed to suggest aggravation of a back condition.  Of note, 
there are no inconsistencies or contradictions in the record 
regarding the Veteran's contentions as to etiology of her 
back disability.  There is no evidence of an intervening 
cause to her disability.  

Further, the evidence of a link between a current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  However, the threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
at 83.  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. at 469.

As such, the Board finds that the private opinions submitted 
by the Veteran are sufficient to warrant service connection.  
The February 2009 office note was from a D.O.  The Board 
notes that there is no indication that the VA examiner was a 
specialist.  Both physicians reviewed the same service 
treatment record and reached different conclusions.  Although 
the VA examiner provided a detailed rationale for his 
opinion, the remaining evidence of record supports the D.O.'s 
conclusion.  As such, the Board finds that the D.O.'s opinion 
is credibile and is assigned probative weight.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In sum, the medical and lay evidence is at least in 
equipoise.  Accordingly, the benefit-of-the-doubt rule 
applies and service connection is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for spondylolisthesis at L5-S1 is granted.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


